Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 29, 2021, have been carefully considered.  No claims have been canceled or added; claims 11-30 remain presently pending in this application.

Withdrawn Rejections
The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 13, 14, 17, 18, 23, and 24, stated in the previous Office Action, has been withdrawn in view of Applicants’ amendments to these claims. 

Allowable Subject Matter
Claims 11-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed activated carbon/palladium-gallium liquid alloy composite catalyst, its preparation method, or its employment in the preparation of ethylene by acetylene hydrogenation, as recited in the instant claims.

Cooper (U. S. Patent No. 3,137,571), which teaches alloys of palladium and gallium, where gallium is present in amounts of about 0.5% to about 15% by weight.  The alloy is prepared by heating together palladium metal and gallium metal until a molten mass becomes homogeneous; the mass is allowed to cool and can be fabricated into any desired shape.
Van de Moesdijk et al. (U. S. Patent No. 3,962,139), which teaches the preparation of alloy catalysts; this reference broadly teaches gallium, but more succinctly teaches alloys of palladium with other metals.
Daigo et al. (U. S. Patent No. 4,659,384), which teaches a liquid gallium alloy for dental restorations.  Said gallium contains 9-47% gallium, 0.4-35% palladium, and a list of other metals (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Patricia L. Hailey/Primary Examiner, Art Unit 1732